Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MaCharri R. Vorndran-Jones on 09/17/2021.

The application has been amended as follows: 
Claims 1, 2 and 5-13 have been cancelled. 
	Claim 3 has been amended to depend in claim 15.
Claim 15 has been amended to read:
--“A solid oral fixed dose composition comprising a bilayer tablet comprising 
a.	an extended release layer comprising metformin hydrochloride in a unit dose strength of about 500 mg, and one or more excipients; and
b.	an immediate release layer comprising valsartan in a unit dose strength of about 80 mg, and one or more excipients;  


	Claim 16 has been amended to depend in claim 15.
	Claim 17 has been amended to read:
	--“The process according to claim 16 wherein the immediate release coating layer comprising atorvastatin, or a pharmaceutically acceptable salt thereof, has a pH at or above 6.”--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts, Jain et al. and Vergez et al., teach a multilayer tablet comprising combination of active agents including metformin, stantin and fibrate.  The prior arts, however, do not teach the claimed specific combination in the claimed specific amount and layers.   The claimed three component tablet of the present invention offers the advantages of convenience to patients and improved adherence for taking the drugs at fixed doses.





Claims 3, 4 and 14-17 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUSAN T TRAN/Primary Examiner, Art Unit 1615